Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims have been renumbered as shown below:

Claims 3 - 13 have been renumbered as claims 1 - 11 respectively.
Claim 20 has been renumbered as claim 12.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Stephen Perry (Reg. No. 32107) on 2/24/2021.
The application has been amended as follows:
IN THE CLAIMS:
In claim 3, 1st
In claim 20, change the 1st  line to: “A method of managing traffic via a traffic control system at a worksite, the method comprising:”
In claim 20, 7th last line: change “camera mounted on the traffic control signal” to “camera mounted on a mast for supporting the traffic control signal”


Response to Amendment
Applicant’s amendment filed 2/16/2021 has been fully considered and as a result claims 3 – 13, 20 are now allowed.

Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 2/16/2021, page 9, lines 5+), the prior art of record, including Benco and Bontemps fail to teach or suggest: 
“transmit the traffic data to the wireless interface, the wireless interface configured to further transmit the traffic data to the portable base station” (claim 3);
“transmitting the traffic data from the traffic control signal to the wireless interface, the wireless interface configured to further transmit the traffic data to the portable base station” (claim 20).
Claims 3 - 13, 20 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632